MILLER, Judge.
This case was consolidated for trial and appeal purposes- with Hudson v. State of Louisiana, 289 So.2d 503 (La.App. 3 Cir. 1974) [# 4407]. The factual and legal issues are identical.
The parties do not seek to amend the amount awarded by the trial court. It would serve no purpose to name the third party intervenor and set forth the various awards.
For the reasons assigned in the cited case, the trial court judgment is affirmed. Costs of court are taxed to appellant as allowed by LSA-R.S. 13:4521.
Affirmed.